DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on February 25, 2021, claims 1-6 and 26-44 are hereby allowed. Claim 7-25 are previously or currently cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 28 and 37.

As per claim 1:
The prior arts or record Ge et al. (US 2017/0366199 A1) fail to teach, anticipate, suggest, or render obvious the foregoing amended limitations, “scramble the rate matched output with a sequence that has been initialized using parameters, the parameters including the RNTI and a parameter associated with a control resource set (CORESET)”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 28 and 37 includes similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 26-27, 29-36 and 38-44 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112